DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on May 3, 2021 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Examiner invites Applicant to have an interview, if there is any question or concern with this office action.

Response to Amendment
Objection to the claims 9-14 imposed in the previous office action is withdrawn because of the amendment to the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Milazzo et al. (US Patent Publication No. 2017/0279783 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milazzo et al. (US Patent Publication No. 2017/0279783 A1, ‘Milazzo’, hereafter).


Regarding claim 1. Milazzo teaches a system, comprising: a first node in a blockchain network, the first node comprising a processor configured to execute one or more instructions stored in a memory to configure the processor (Fig. 2 depicts a block diagram of a controller associated with a 3D printing device that is configured to obtain files made available through a distributed ledger, such as a blockchain database. … The printer includes one or more computer processors … having computer-readable media that stores instructions for operations that the processors are programmed to perform, Milazzo [0050-0053]) to: 
send a first transaction signed by the first node to a second node in the blockchain network to update a first token, associated with the first transaction, in a first blockchain in the blockchain network and to sign the first transaction (When a node sends a transaction (e.g., any record to be recorded) to the blockchain database, the node can sign the transaction with its private key, Milazzo [0043]);
submit the first transaction, signed by the second node, to the first blockchain (When a node sends a transaction (e.g., any record to be recorded) to the blockchain database, the node can sign the transaction with its private key. The transaction may then be broadcast to the other nodes, wherein each communication from a node uses the node's identifier, Milazzo [0043]); 
receive from the second node a second transaction, signed by the second node, to create a second token, associated with the second transaction, in a second blockchain in the blockchain network; send the second transaction, signed by the first node, to the second node to be submitted to the second blockchain (The other nodes may also check that the transaction complies with any additional rules required to validate a transaction or block of transactions. Once the validity of a block has been ascertained, the other nodes may indicate its validity by signing the block themselves with their private keys, so that the block can be deployed to the blockchain. The consensus process may be carried out by all nodes or only by a pre-selected set of nodes. This means that it may be necessary for all the nodes to sign the block, or only for a part of them, in order to validate a block, Milazzo [0043]); and 
secret keys, Milazzo [0072-0073], triggering events, Milazzo [0077]).
Regarding claim 2. Milazzo teaches, wherein the processor is further configured to: Page 2 of 15Atty Dkt No. P201806783US01 Serial No. 16/376,143 
provide the secret value to the second node to sign the secret value by a private key of the second node and to submit the signed secret value to the second blockchain (secret keys, Milazzo [0072-0073]).  
Regarding claim 3. Milazzo teaches, wherein the second node enables the second transaction to link the second token to the first token (chain of blocks, Milazzo [0041], [0043]). 
Regarding claim 4. Milazzo teaches, wherein, when the processor is configured to send the first transaction to the second node to update the first token, the processor is further configured to: send the first transaction to the second node to add a public key of the second node as a sign-lock key for updates to linked fields of the first token (Transactions recorded in a blockchain database can be grouped into "blocks," which are, after validation via a consensus algorithm, chained together over time to form a "blockchain", Milazzo [0041].  A key to unlock, Milazzo [0072]).  
Regarding claim 5. Milazzo teaches, wherein the first transaction comprises further to both a hash value generated from the secret value and a time period for activation of the first transaction (every block in the chain may contain a hash of the previous block in the chain. This has the effect of creating a chain of blocks from the genesis block to the current block. Each block is guaranteed to come after the previous block chronologically because the previous block's hash would otherwise not be known, Milazzo [0041]).  
Regarding claim 6. Milazzo teaches, wherein, when the processor is configured to activate the first transaction, the processor is further configured to: activate the first transaction only when the secret value is supplied (secret keys, Milazzo [0072-0073], triggering events, Milazzo [0077]).  
Regarding claim 7. Milazzo teaches, wherein the processor is further configured toPage 3 of 15Atty Dkt No. P201806783US01 Serial No. 16/376,143send a verification transaction to the second node, the verification transaction comprising a public key of the first node and a public key of the second node, wherein the verification transaction is signed by the private key of the first node (When a node sends a transaction (e.g., any record to be recorded) to the blockchain database, the node can sign the transaction with its private key. The transaction may then be broadcast to the other nodes, wherein each communication from a node uses the node's identifier. The other nodes can then use the public key associated with the identifier to verify the digital signature so as to authenticate the source of the communication and confirm that the communication has not been tampered with. The other nodes may also check that the transaction complies with any additional rules required to validate a transaction or block of transactions. … a cryptographic key manager that is configured to generate the node's private key and the corresponding public key, Milazzo [0043]).
	Regarding claims 8-14, the system steps of claims 1-7 substantially encompass the method recited in claims 8-14.  Therefore, claims 8-14 are rejected for at least the same reason as claims 1-7 above.
Regarding claim 15. Milazzo teaches a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a first node in a blockchain network (Fig. 2 depicts a block diagram of a controller associated with a 3D printing device that is configured to obtain files made available through a distributed ledger, such as a blockchain database. … The printer includes one or more computer processors … having computer-readable media that stores instructions for operations that the processors are programmed to perform, Milazzo [0050-0053]) cause the processor to perform: 
although claim 15 directed to a medium, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the medium recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-20, the system steps of claims 2-7 substantially encompass the medium recited in claims 16-20.  Therefore, claims 16-20 are rejected for at least the same reason as claims 2-7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8:30AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168